Citation Nr: 0331675	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-02 237A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1979 Board decision which held that RO decisions which 
failed to grant a 100 percent rating for schizophrenic 
reaction for the periods from November 1952 to February 1958, 
from August 1958 to March 1961, from February 1968 to 
December 1968, and from February 1969 to February 1971, did 
not involve CUE.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran, the moving party in this case, served on active 
duty from January 1951 to August 1952.  

This case arises from a motion filed with the Board, under 38 
U.S.C.A. § 7111, alleging CUE in a Board decision dated April 
3, 1979. 


FINDINGS OF FACT

1.  In a decision dated April 3, 1979, the Board held that 
unappealed rating actions which failed to assign 100 percent 
rating for schizophrenic reaction for the periods from 
November 1952 to February 1958, from August 1958 to March 
1961, from February 1968 to December 1968, and from February 
1969 to February 1971 did not involve CUE.

2.  The moving party has not set forth specific allegations 
of error of fact or law in the April 1979 Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  As an initial matter, the Board notes that there was a 
significant change in the law in November 2000 when the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  
Therefore, the VCAA is not applicable is this case.

Legal Criteria.  Once a Board decision has become final, as 
had the 1989 Board decision being collaterally attacked here, 
it generally may not be reversed or amended in the absence of 
CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1403 
(2003); cf. 38 U.S.C.A. § 5109A (providing for revision of 
VARO decision on basis of CUE); 38 C.F.R. § 3.105(a) (2003) 
(same).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows: 

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b) Record to be reviewed.

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

Rule 1404, which is found at 38 C.F.R. § 20.1404, provides as 
follows: 

(a) General.  A motion for revision of a 
decision based on clear and unmistakable 
error must be in writing, and must be signed 
by the moving party or that party's 
representative.  The motion must include the 
name of the veteran; the name of the moving 
party if other than the veteran; the 
applicable Department of Veterans Affairs 
file number; and the date of the Board of 
Veterans' Appeals decision to which the 
motion relates.  If the applicable decision 
involved more than one issue on appeal, the 
motion must identify the specific issue, or 
issues, to which the motion pertains.  
Motions which fail to comply with the 
requirements set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart.  

(b) Specific Allegations Required.  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart. 

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc), the Court stated that CUE "must be the sort of error 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made"); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); cf. Bustos, 179 F.3d at 1381 (noting that 38 U.S.C. § 
5109A "merely codified 38 C.F.R. § 3.105 and the [United 
States] Court of Appeals for Veterans Claims' long[-]standing 
interpretation of CUE").  In Russell, the Court held:  "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell, 3 Vet. App. at 314; see also 38 C.F.R. 
§ 20.1403(b).  These CUE regulations represent a codification 
of the Court's caselaw in Smith (Rose) v. West, 11 Vet. App. 
134, 137-38 (1998) (rejecting CUE claim as to 1969 RO 
decision based on its application of VA regulation 
invalidated by this Court in 1993 because RO in 1969 had 
applied "the law in effect at that time", id. at 137).  See 
also Berger v. Brown, 10 Vet. App. 166, 170 (1997).

"In order for there to be a valid claim of [CUE], . . . the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Russell, 3 Vet. 
App. at 313; see also 38 C.F.R. § 20.1403(a); Damrel, supra.  
A CUE claim must also demonstrate that if the error(s) had 
not been made it (they) "would have manifestly changed the 
outcome."  Russell, supra; see also Bustos, 179 F.3d at 1380.  
Moreover, the Court held in Fugo v. Brown that "to reasonably 
raise CUE there must be some degree of specificity as to what 
the alleged error is and . . . persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. 40, 
44 (1993); see also 38 C.F.R. § 20.1404(b); Crippen v. Brown, 
9 Vet. App. 412, 420 (1996).

As noted above, the CUE claim presented here is a collateral 
attack on a final Board decision.  Cf. Crippen, 9 Vet. App. 
at 418 (as to collateral attack on prior RO decision); see 
also Mason (Sangernetta) v. Brown, 8 Vet. App. 44, 51 (1995) 
(stating that effective date earlier than that awarded in 
previous RO decision may generally be awarded only if there 
was CUE in that decision or it never became final); Fugo, 
supra.  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the moving party is 
not for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 38 
C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also 
Yates v. West, 213 F.3d 1372 (2000).

Again, the Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991). "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
Russell, Fugo and other decisions, the Court has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim CUE on the basis that previous 
adjudication had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

Factual Background.  Prior to the Board's decision in April 
1979, the RO had issued many rating decisions, including 
decisions dated in April 1953, March 1954, April 1954, 
October 1957, June 1958, November 1959, June 1961, November 
1967, December 1967, September 1968, March 1969, May 1969, 
April 1971, July 1972, and November 1972.  As noted above, 
the veteran was released from service in August 1952.  The 
decision of April 1953 established service connection for a 
psychiatric disorder then classified as dementia praecox, 
paranoid.  The decision of March 1954 reclassified the 
psychiatric disorder as schizophrenic reaction.  A total 
disability rating for compensation based on unemployability 
(TDIU) has been in effect since 1971.  The above-cited RO 
decisions resulted in the following ratings for the veteran's 
psychiatric disorder:

100 percent from 	8-17-52
30 percent from 	11-17-52
10 percent from	11-17-53
50 percent from 	3-1-54
30 percent from 	5-1-57
100 percent from 	2-28-58
70 percent from 	8-20-58
TDIU from 		3-21-61
70 percent from 	2-1-68
50 percent from 	12-1-68
100 percent from 	12-8-68
70 percent from 	2-1-69
TDIU from		2-22-71

In 1978 the veteran claimed that he should be paid 
compensation at the 100 percent rate back to 1952 because of 
brain damage due to electroshock therapy he received while in 
the military.  In several letters the veteran presented a 
detailed history of the onset and course of his psychiatric 
disorder and how it affected him and his attempts at 
employment.  In a Statement of the Case dated in September 
1978, the RO listed the issue as "Entitlement to a 100% 
compensation evaluation retroactive to 1952."  The reasons 
for the denial of his claim were that any changes in the 
evaluation of his psychiatric prior to February 1971 when he 
began receiving 100 percent compensation went unappealed and 
became final.  In a letter that was accepted as his 
Substantive Appeal, the veteran discussed the frequency and 
severity of emotional crises he had experienced since his 
release from service.  He described in detail a psychotic 
episode he experienced in 1966.  He noted that he had done a 
great deal of reading about schizophrenia, manic-depression 
and psychosis in general and described some of the problems 
of dealing with schizophrenia.  He stated that he had had 
almost no control over his emotional behavior during the 
years prior to 1971 and that most of the employment he was 
able to secure during these years lasted less than 2 or 3 
weeks and that the jobs he did have which lasted longer than 
a year ended in a psychotic disruption.  The veteran's 
representative provided statements in support of his claim, 
asserting that decisions of the RO assigning less than 100 
percent were not consistent with the evidence of record.  It 
was argued that the symptomatology associated with the 
schizophrenic reaction had always been very severe and that a 
100 percent rating should have been in effect during the 
entire period since service separation in 1952.

As noted above, an effective date earlier than that awarded 
in any previous RO decision that is final may generally be 
awarded only if there was CUE in that decision or it never 
became final.  See 38 U.S.C.A. § 5110(a), 7104(b); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995); Mason v. Brown, 8 Vet. 
App. 44, 51 (1995).  Thus, for the veteran to prevail on his 
claim for a 100 percent rating retroactive from 1971 to 1952, 
he must demonstrate that there was CUE in a prior decision or 
show that a decision prior to 1971 which rated his psychosis 
as less than 100 percent was not final.  The RO, in the 
Statement of the Case dated in September 1978, informed the 
veteran that the reasons for the denial of his claim were 
that any changes in the evaluation of his psychiatric prior 
to February 1971 when he began receiving 100 percent 
compensation went unappealed and became final.  There is no 
indication that any of the RO decision prior to 1971 did not 
become final.  Therefore, the Board in its decision of April 
1979 focused on whether any of the RO decisions which failed 
to assign a 100 percent rating for schizophrenic reaction 
involved CUE.

In the April 1979 decision, the Board found that initially, a 
100 percent rating had been assigned, effective from the day 
following the veteran's separation from service in August 
1952.  Effective November 1952, the 100 percent schedular 
evaluation was reduced, and remained at less than 100 percent 
until February 1958.  This reduction was based in part on 
testimony adduced at a 1954 hearing and its continuance was 
based in part on findings recorded at the time of a 1957 
examination.  Specifically, at the time of the 1957 
examination, it was noted that the veteran was working and 
that his schizophrenic reaction was improved and in partial 
remission.

In February 1958, the veteran was hospitalized and a 100 
percent schedular disability evaluation was reassigned.  
However, effective August 1958, this evaluation was reduced 
and remained at a reduced level until March 1961.  The RO 
based this reduction and continuance thereof on the veteran's 
improvement during hospitalization, on testimony adduced at a 
1958 hearing, and of findings recorded at a 1959 examination.  
The evidence showed that the veteran held several jobs for 
varying lengths of time.

Effective March 1961, the veteran was assigned a total 
disability evaluation based upon individual unemployability.  
Effective February 1968, the total rating based on 
unemployability was terminated and a reduced disability 
evaluation continued until December 1968.  Such reduction and 
the continuance thereof was based on improvement during 
periods of hospitalization in 1967, and on findings recorded 
at an August 1968 examination.  Upon hospital discharge in 
November 1967, it was noted that the veteran had a job as a 
draftsman waiting for him.  At the time on the August 1968 
examination, the veteran was working as a draftsman.

In December 1968, the veteran was hospitalized, and the RO 
reassigned a 100 percent schedular disability evaluation.  
Effective February 1969, the total evaluation was reduced 
until 1971.  This reduction and continuance thereof was based 
on improvement during hospitalization.  As a result of group 
therapy and medication, the veteran had recovered almost 
completely and, by the time of discharge, his mental status 
had returned to the pre-hospital level.  He expected to 
return to work.  The veteran did not appeal the 
aforementioned rating actions.

Effective February 1971, the veteran was assigned a total 
disability evaluation based upon individual unemployability, 
which is still in effect.

In discussing these facts, the Board in April 1979 stated 
that the evidence fell far short of demonstrating any clear 
and unmistakable error or errors in the RO decisions which 
reduced the veteran's disability rating below 100 percent.  
The Board noted that in each instance, the reduction below 
100 percent was supported by evidence which showed that the 
veteran had improved and that he was able to work or was, in 
fact, working.  Based on these facts, the Board in April 1979 
concluded that the RO decisions which failed to grant a 100 
percent rating for schizophrenic reaction for the periods 
from November 1952 to February 1958, from August 1958 to 
March 1961, from February 1968 to December 1968, and from 
February 1969 to February 1971, did not involve CUE.

The veteran has continued to assert that he should be 
entitled to compensation at the 100 percent rate continuously 
since 1952.  In 1994, the RO held that the information and 
evidence submitted by the veteran since the Board's decision 
of April 1979 was not new and material, such as to justify a 
reopening of the claim.  As indicated above, it is now clear 
that the effective date of compensation, based on a claim 
reopened with new and material evidence after a final 
disallowance, can be no earlier than the date of receipt of 
the claim to reopen.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  In Lapier v. 
Brown, 5 Vet. App. 215 (1993), the Court stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case such 
a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).

Lapier at 216-217.  Thus, the Board once again points out 
that the veteran cannot prevail on his claim for a 100 
percent rating retroactive to 1952 unless he is able to 
demonstrate that there was CUE in a prior decision which 
rated his psychosis as less than 100 percent disabling.

In 1996, the RO once again considered the veteran's claim for 
a total disability evaluation dating back to the time he was 
discharged from service.  The RO noted that a claim based 
upon new and material evidence could not result in the 
assignment of an effective date prior to the date of the 
reopened claim and informed the veteran that since the Board 
concluded in its decision of April 1979 that there was no CUE 
in any prior RO rating decision which had decreased the 
evaluation for his service-connected psychiatric disability, 
the only way that the decision could be overturned is if CUE 
was alleged and found with the April 1979 decision of the 
Board.

In a letter addressed to the Board dated in February 2000, 
the veteran noted that he had been informed that a new claim 
of CUE must be filed.  He asserted that his father had 
provided incorrect testimony at a hearing in 1954 and that 
his record was riddled with false or incorrect information.  

In letters dated in May and June 2002, the veteran asserted 
that if his parent's testimony in 1954 concerning his 
employment record were corrected, the proper rating of 70 
percent would be applied which would qualify him for a TDIU 
rating from August 1952 to December 1956 and again from 
January 1958 to 1960.  He stated that documents in the record 
concerning his employment were only partially true -- that he 
in fact had only one job as a cabinetmaker after service 
which he never completed because he became panic stricken.  
The veteran submitted copies of several decisions of the 
Board in other cases where the Board held that the veteran 
was entitled to a 100 percent rating for schizophrenia.  In 
one of the cases, the Board restored a 100 percent rating for 
schizophrenia because the RO failed to consider the 
provisions of 38 C.F.R. § 3.343 or 3.344 when the rating was 
reduced from 100 percent to 70 percent for schizophrenia.

In a statement in support of the veteran's motion for 
revision of the April 1979 Board decision, the veteran's 
representative argued that the Board in April 1979 failed to 
address the issue as to whether the RO provided due process 
and adhered to the provisions governing reductions in each 
instance.  The representative asserted that the failure of 
the RO and subsequently the Board to take into account the 
provisions of 38 C.F.R. §§ 3.343 and 3.344 rendered the 
rating reduction void ab initio.  

Analysis.  As noted above, a CUE claim must identify the 
alleged error(s) with "some degree of specificity".  Crippen, 
9 Vet. App. at 420; Fugo, 6 Vet. App. at 44 ("to raise CUE 
there must be some degree of specificity as to what the 
alleged error is and . . . persuasive reasons must be given 
as to why the result would have been manifestly different").  

Additionally, it is important to note that there is finality 
in CUE claim litigation; a claimant may not secure a second 
adjudication on a CUE claim that has been rejected previously 
in a final decision, whether by an RO, the Board, or the 
Court.  Russell, 3 Vet. App. at 315.  Claims of CUE may not 
be reopened.  Such a final decision would be "res judicata", 
that is, an issue that has already been decided and that 
cannot be raised again by the claimant.  Ibid; see also Link 
v. West, 12 Vet. App. 39, 44-45 (1998); Flash v. Brown, 8 
Vet. App. 332, 338, 340-41 (1995).  In the instant case, the 
moving party claims CUE in the 1989 Board decision that held 
that there was no CUE in prior RO decisions.  Hence, the 
Board cannot now revisit a claim of CUE in the prior RO 
decisions.  See Link, Flash, and Russell, all supra. 

The doctrine of res judicata stands for the legal principle 
that a final judgment on the merits of a claim, rendered by 
an adjudicative body of competent jurisdiction, is conclusive 
as to the rights of the parties and constitutes a bar to a 
subsequent action on the same claim by the same parties.  See 
McDowell v. Brown, 5 Vet. App. 401, 405 (1993).  The 
principle of collateral estoppel forbids relitigation of the 
same issue on the same facts.  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

In this case, the Board determined in April 1979 that there 
was CUE in RO decisions that failed to grant a 100 percent 
rating for schizophrenia for periods prior to February 1971.  
Thus, that issue is res judicata and may not be reconsidered, 
absent a showing of CUE in the Board's April 1979 decision.  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  38 C.F.R. 
§ 20.1404(b).  No such specific allegations have been made in 
this case.  

The veteran has asserted that the correct facts were not 
before the RO when it considered his case after the hearing 
at which his parent testified.  He asserts that if his 
parent's testimony in 1954 concerning his employment record 
were corrected, the proper rating of 70 percent would have 
been applied and he would have qualified for a TDIU rating 
from August 1952 to December 1956 and again from January 1958 
to 1960.  However, review for CUE must be based on the record 
that existed when that decision was made.  The veteran in 
effect argues that the correct facts were not known by the 
adjudicators at the time of the decision challenged rather 
than that the adjudicators made a materially incorrect 
characterization of the evidence of record.  As noted above, 
CUE requires that the correct facts, as they were known at 
the time, were not before the adjudicators.  Additionally, it 
must be demonstrated that the result would have been 
manifestly different but for the error.  As the Court stated:  
"even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
The veteran has failed to provide persuasive and specific 
reasons why correction of that asserted error would have 
resulted in a manifestly different outcome.  See Crippen, 
Russell, Bustos, and Fugo, all supra.  Even if he had 
provided the corrects facts as he remembers them as to his 
employment at the time of the hearing in 1954, it cannot be 
known what the result of the adjudication would have been.  
To the extent that the veteran asserts that the RO 
misinterpreted the evidence of record, his position amounts 
to no more than "a disagreement as to how the facts were 
weighed or evaluated."  No matter how compelling, such a 
contention cannot form the basis for a claim of CUE.  See 
Luallen, supra. 

The veteran submitted copies of a decision of the Board in 
another case where the Board restored a 100 percent rating 
for schizophrenia because the RO failed to consider the 
provisions of 38 C.F.R. § 3.343 or 3.344 when the rating for 
this disorder was reduced from 100 percent to 70 percent.  
The veteran's representative has asserted that the RO and the 
Board erred by failing to consider 38 C.F.R. §§ 3.343 and 
3.344.  

In Kitchens v. Brown, 7 Vet. App. 320, 325 (1995), the Court 
held that when an RO reduces a veteran's disability rating 
without observing the applicable VA regulations, the 
reduction is void ab initio.  In Ternus v. Brown, 6 Vet. App. 
370, 376 (1994), the Court noted that the Board is required 
to apply all relevant statutes and regulations appropriate to 
the case before it.  Furthermore, the Court held that the 
RO's failure to apply the reduction regulation for total 
disability ratings assigned on schedular bases was CUE.  Id.; 
see Olson v. Brown, 5 Vet. App. 430 (1993) (holding that 
Board's determination that decision below that did not apply 
reduction regulation did not contain CUE was arbitrary, 
capricious, an abuse of discretion or otherwise not in 
accordance with law).  In Sorakubo v. Principi, 16 Vet. App. 
120 (2002), the Court reversed a February 2001 Board decision 
which held that a March 1977 Board decision that declined to 
reinstate a compensable rating for a service-connected 
disability did not contain CUE on the grounds that the 1977 
Board decision abused its discretionary authority by not 
addressing § 3.344.

However, in this case neither the veteran nor his 
representative has identified any RO decision which should 
have considered either § 3.343 or § 3.344 but did not.  See 
Fugo, 6 Vet. App. at 44 (broad-brush allegations of "failure 
to follow the regulations" cannot rise to level of CUE).  
The record contains no specific allegation of error as to any 
particular RO rating.  If CUE is not shown as to any RO 
decision, any error in the Board decision would not warrant 
revision of the Board decision on the grounds of CUE.  Unless 
CUE is shown in an RO decision, any error made by the Board 
in the April 1979 decision would not have manifestly changed 
the outcome.  It would not be possible to show that it is 
absolutely clear that a different result would have ensued 
unless it is shown that there was CUE in an RO decision that 
assigned a rating of less than 100 percent.

Additionally, the Board notes that the mere fact that the RO 
did not discuss a particular regulation in its decision or 
followup letter to the veteran does not make manifest that it 
did not consider it.  Not until February 1990 were ROs 
required to include in their decisions "a summary of the 
evidence considered".  38 U.S.C.A. § 5104(b); see Veterans' 
Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 
Stat. 2062, 2066 (1989).  Hence, silence in a final RO 
decision made before February 1990 cannot be taken as showing 
a failure to consider evidence of record.  Additionally, in 
VAOPGCPREC 6-92, VA General Counsel pointed out the 
following:

Neither the regulations nor statutes 
governing VA benefits require that where 
section 3.343(a) is for application, the 
rating board must cite it.  Further, 
failure to cite section 3.343(a) does not 
mean that it was not considered. 

VAOPGCPREC 6-92 (March 6, 1992).  Even though Board decisions 
are required to include all laws and regulations material to 
a case, the moving party must at a minimum indicate that 
either § 3.343 or § 3.344 (formerly found at 38 C.F.R. 
§§ 2.1170 and 2.1172) were relevant and should have been 
considered by the Board in April 1979 by identifying an RO 
decision which should have considered one or both of these 
regulations.  The moving party has not met his burden of 
persuading the Board that CUE occurred because neither 
§ 3.343 nor § 3.344 are shown to have been applicable at the 
time of any particular rating decision.  In making this 
determination, the Board notes that the party alleging CUE 
has the burden of persuasion.  See Berger v. Brown, 10 Vet. 
App. 166, 169 (1997); Graves v. Brown, 6 Vet. App. 166, 170, 
171 (1994). 

Since no specific RO decision which failed to assign a 100 
percent rating, or to continue a 100 percent rating, has been 
identified as containing error, the Board finds that a claim 
of CUE in the April 1979 decision has not been reasonably 
raised.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Thus, 
the motion alleging error in the April 1979 Board decision is 
dismissed without prejudice to refiling.

In light of the caselaw cited above, the Board's April 1979 
decision which found no CUE in the aforementioned rating 
decisions is res judicata as to any claim of CUE in those 
rating decisions as to any specific assertion of CUE that was 
before the Board in April 1979.  38 U.S.C.A. § 7111 (West 
2002); Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en 
banc).  The Board lacks jurisdiction to consider whether 
there was CUE in any of those rating decision based upon an 
argument raised to the Board prior to its decision of April 
1979.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.200 (2001); Andre v. Principi, 301 F.3d 1354, 
1361 (Fed. Cir. 2002), holding that "each 'specific' 
assertion of CUE constitutes a claim that must be the subject 
of a decision by the BVA before the [United States Court of 
Appeals for Veterans Claims] can exercise jurisdiction over 
it" (quoting Russell, 3 Vet. App. at 315).  See also Olson 
v. Brown, 5 Vet. App. 430 (1993).  Thus, the change of a 
theory underlying a CUE claim could be interpreted in certain 
cases as representing not an appeal of the CUE claim rejected 
by the Board, but an entirely new CUE claim over which 
neither the RO nor the Board has rendered a decision.

It would appear, therefore, that the moving party may either 
file another motion for review of the April 1979 Board 
decision on the grounds of CUE with the Board, or file a new 
claim at the RO asserting CUE in a particular RO rating 
decision which assigned a rating less than 100 percent for a 
period prior to 1971 by setting forth a specific assertion of 
CUE that was not before the Board in April 1979.  In either 
event, the moving party should specifically identify any 
decision or decisions that contain CUE and set forth clearly 
and specifically the alleged CUE, or errors, of fact or law 
in the decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


ORDER

The claimant's motion for revision or reversal of the 
decision of the Board dated April 17, 1996, is dismissed 
without prejudice to refiling. 


                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2002) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2002).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.

